                   Case 1:21-cv-00568-RP Document 13 Filed 07/15/21 Page 1 of 1


'—     >




United States District Court
Western District of Texas

Eric Cervini, et al                                                      AFFIDAVIT OF SERVICE

                          Plaintiff                                      File/Index No.: 21CV00568
                   VS                                                    Issued On: 6/24/2021
Chase Stapp, et al                                                       Alt File/Index No.:
                                                                         Calendar No.:
                          Defendant




SERVICE UPON: Chase Stapp

STATE OF Texas, COUNTY OF Hays: ss

Adikan Kirbo being duly sworn, deposes and says: I am not a party to the within action, am over the age of 18
years and reside in the State of Texas.

On 7/5/2021 at 2:30 PM at 208 Cowan Road, San Marcos, TX 78666,1 effected service of process of the
following documents: Summons and Complaint; Civil Cover Sheet; Attorney Cover Letter upon Chase Stapp,
a/the defendant in this matter/proceeding:
By delivering to and leaving a true copy thereof with Chase Stapp personally.
1 describe the recipient at the time of service as follows: Gender: Male Race/Skin: white Age: 45 Height: 5'6" Eyes:
Weight: 160 Hair: bald




Sut^ribed an               before me on
                                                            Adikan Kirbo
                                                            Target Legal Process Worldwide Corp.
Noftary Public' .       _. .                                100 Church Street, Suite 800
 Nqtary #:15\1(i)M^alified        ntCounty:                 New York, NY 10007
 My^ommision expires on:                                    (212) 227-9600
             ^M^NICOLE HENRY
           Notary Public, State of Texas
                                                                                                       Order #:R87034
            Comm. Expires 04-04-2023
                                              Personal Service by Personal Delivery
              Notary ID 131960939
